Citation Nr: 0617636	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement of the appellant to recognition by the Department 
of Veterans Affairs as the surviving spouse of the veteran 
for the purpose of receiving Dependency and Indemnity 
Compensation or Death Pension ("DIC").


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from December 1967 to 
November 1969.  Throughout his lifetime, the veteran had not 
established entitlement to any Department of Veterans Affairs 
("VA") disability compensation or pension benefits.  The 
veteran passed away in November 1986.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 decision by the 
Nashville, Tennessee Regional Office ("RO") of the VA that 
denied the appellant's claim for entitlement to death 
benefits (Dependency and Indemnity Compensation or Death 
Pension) based on her status as surviving spouse.


FINDINGS OF FACT

1.  Records received from the Tennessee Office of Vital 
Records show the appellant was married to the veteran in 
March 1970 and divorced in February 1983.

2.  The veteran passed away in November 1986.

3.  Records received from the Tennessee Office of Vital 
Records show the appellant married Mr. E. C. in January 1989 
and divorced him in August 1991.  She is currently unmarried.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran for the purpose of receiving DIC benefits are not 
met.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 
3.52, 3.53 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 
2002).  The appellant seeks recognition as the veteran's 
surviving spouse for DIC entitlement purposes.  The 
preponderance of the evidence is against the claim and the 
Board will deny the claim.

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31) (2002); 
38 C.F.R. § 3.50(c) (2005).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50(a) (2005).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. 3.1(j) (2005).

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

The undisputed record evidence shows that the veteran and the 
appellant were married in March 1970 and divorced in February 
1983.  The veteran died in November 1986; and the death 
certificate identified the veteran as divorced with no 
surviving spouse.  In this case, the appellant does not 
contest the fact that she was divorced from the veteran at 
the time of his death.  She contends that she should be 
considered his surviving spouse for VA benefit purposes 
because they were married for a long time.  The veteran was 
not awarded either service or nonservice-connected pension 
benefits or disability benefits.  

The appellant's claim must be denied as a matter of law.

The veteran and the appellant were married in March 1970, and 
there is no reason to question the validity of that marriage.  
The regulation further specifies, however, that in order to 
qualify as the veteran's surviving spouse she must have been 
his lawful spouse at the time of his death.  The appellant 
was not the veteran's lawful spouse at the time of his death 
because their marriage was terminated by divorce in February 
1983.

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not the veteran's 
surviving spouse for VA benefit purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or the lack of entitlement 
under the law).  Therefore, the appellant's claim must be 
denied.

As a final matter, the Board has considered whether it has a 
duty to assist with further development of the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
However, under the circumstances presented in this case, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts.  In such cases, it has 
been held that the duty to assist is not applicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, Court 
recognizes that neither duty to assist nor duty to notify are 
implicated when question is limited to interpretation and 
application of a statute).

The record otherwise indicates that the RO has explained to 
the appellant the bases for denial of her claim, as set forth 
in the denial letter sent to her in February 2003 and in the 
statement of the case issued in June 2004, and has afforded 
her the opportunity to present information and evidence in 
support of her claim.  The Board also finds that the record 
is complete.  The basic information has been presented to VA, 
and the facts are not in dispute.  Furthermore, two letters 
sent to the appellant in the March and August 2004 explained 
to the veteran the requirements for receiving DIC benefits.  
The Board finds that these actions satisfy any duties to 
notify and assist owed the appellant.


ORDER

Entitlement to death benefits (Dependency and Indemnity 
Compensation or Death Pension) based on status as surviving 
spouse is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


